MEMORANDUM **
In these consolidated petitions, Alphon-sine Ngongo, a native and citizen of the Democratic Republic of Congo, petitions for review of the Board of Immigration Appeals’ (“BIA”) orders denying her motions to reopen and reconsider. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen or reconsider, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002), and we deny the petitions for review.
The BIA did not abuse its discretion in denying Ngongo’s motion to reopen as untimely because Ngongo filed the motion nearly three years after the BIA’s January 21, 2003 final order, see 8 C.F.R. § 1003.2(c)(2), and Ngongo does not contend that any exceptions to the time limit are available to her.
The BIA did not abuse its discretion in denying Ngongo’s motion to reconsider. The motion failed to specify an error of fact or law with respect to the BIA’s dis-positive determination that Ngongo’s motion to reopen was untimely. See 8 C.F.R. § 1003.2(b)(1).
PETITIONS FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.